       Case 2:18-cv-01479-KOB-HNJ Document 272 Filed 10/27/19 Page 1 of 11                 FILED
                                                                                  2019 Oct-27 PM 07:12
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                 IN THE UNITED STATED DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


ROCHE DIAGNOSTICS CORP.,
et al.,                                           Case No. 2:18-cv-1479-KOB-HNJ

         Plaintiffs,                                  OPPOSED

v.

PRIORITY HEALTHCARE CORP.,
et al.,

         Defendants.


          MOTION TO MODIFY AND/OR DISSOLVE, IN PART,
       THE OCTOBER 25, 2019 TEMPORARY RESTRAINING ORDER

        The Priority Care Defendants 1 respectfully move to modify and/or dissolve,

in part, the Temporary Restraining Order entered by the Court on October 25, 2019

(see Doc. 268), pursuant to Rule 65 and the inherent equitable authority of the

Court, so as to unfreeze the

             . The                was included in the TRO on the basis of a

demonstrable mistake of fact on the face of Plaintiffs’ moving papers, including (a)




1
    The Priority Care Defendants are defined in the signature block below.
    Case 2:18-cv-01479-KOB-HNJ Document 272 Filed 10/27/19 Page 2 of 11




                            In further support of the instant motion, Defendants

state as follows:

      1.     On October 21, 2019, Plaintiffs Roche Diagnostics Corporation and

Roche Diabetes Care, Inc. (together, “Plaintiffs” or “Roche”) filed a sealed Motion

for an Order Freezing Certain Assets of Defendants. (See Doc. 252.)

      2.




      3.




                                         2
    Case 2:18-cv-01479-KOB-HNJ Document 272 Filed 10/27/19 Page 3 of 11




      4.




                                      As explained further below, account

statements reveal that the above statements are false.

      5.     Following a telephonic conference on October 23, 2019, the Court

entered a temporary restraining order freezing the five investment accounts on

October 25, 2019 (the “TRO”). (See Doc. 268.) In the TRO, the Court noted that

“the evidentiary record reflects that Phillip Minga transferred multiple millions of

dollars within days after Roche riled its complaint.” (Id. at 5.)

      6.     The TRO also required Plaintiffs to post an undertaking “in the

amount of $100,000 as security for the payment of such costs and damages as

maybe incurred or suffered by any party as a result of any undue harm caused by




                                          3
    Case 2:18-cv-01479-KOB-HNJ Document 272 Filed 10/27/19 Page 4 of 11



this Temporary Restraining Order.” (Id. at 7.) On October 24, 2019, Plaintiffs

posted a bond in that amount. (See Doc. 266.)

      7.     On October 25, 2019, upon review of the underlying account

statements for the                                 , undersigned counsel discovered

material factual inaccuracies in Plaintiffs’ moving papers. First,



                     . (See Exhibit A.)

                                                    . (See id.) In fact, the account

statements show no activity in the                 for at least September, October,

and November of 2018. Accordingly, Plaintiffs’ inclusion of the                     in

the TRO is predicated on a clear factual error.

      8.     On Friday, October 25, 2019, Derrelle Janey, counsel for Defendants,

spoke to Geoffrey Potter, counsel for Roche, by telephone. Mr. Janey informed

Mr. Potter of the factual discrepancy in Roche’s moving papers regarding the

              .

      9.     Later that day, counsel for Defendants emailed Mr. Potter again

explaining the discrepancy and inquiring about Roche’s next steps in order to

correct the TRO.

      10.    Later that same day, Mr. Potter replied by email asking for the current

balance in each of the frozen accounts, and stating that with the current account

                                          4
    Case 2:18-cv-01479-KOB-HNJ Document 272 Filed 10/27/19 Page 5 of 11



balances he could make an appropriate recommendation to his client and provide a

response over the weekend.

      11.    On Saturday morning, October 26th, Mr. Janey emailed Mr. Potter the

current balances in the frozen accounts and again reiterated the need to correct the

TRO such that the frozen accounts actually correspond to the specific transfers at

issue in Roche’s moving papers. Mr. Janey stated that Defendants would move to

the Court to modify the correction if Roche did not do so.

      12.    As of the date of this writing on the evening of Sunday, October 27th,

Roche has not replied to this request or taken steps to correct the TRO.

Accordingly, Defendants so move herein.

      13.    Under FRCP Rule 65(b)(4), the adverse party to a TRO may move to

dissolve or modify the order on 2 days’ notice to the party who obtained the order

without notice. Moreover, the Eleventh Circuit has provided in the context of a

preliminary injunction that “the court is authorized to make any changes in the

injunction that are equitable in light of the subsequent changes in the fact or the

law, or for any other good reason.” Canal Authority of State of Fla. v. Callaway,

489 F.2d 567, 578 (11th Cir. 1974).

      14.    To be clear, Defendants do not believe that Plaintiffs meet the

requirements for the “extraordinary and drastic” remedy of primary injunctive

relief freezing any of the five investment accounts in this instance, for reasons

                                           5
    Case 2:18-cv-01479-KOB-HNJ Document 272 Filed 10/27/19 Page 6 of 11



which will be fully briefed in connection with the preliminary injunction hearing

later this week. SME Racks, Inc. v. Sistemas Mecanicos Para, Electronica, S.A.,

243 Fed. App’x 502, 504 (11th Cir. 2007). However, Roche’s clear mistake of fact

with respect to the -               , in particular, demands that the TRO be

modified or dissolved as to that account now, even before the preliminary

injunction hearing.

      15.     Again, Plaintiffs’ Motion is predicated on the fact of a specific

transfer of                                                                for the

purported purpose of concealment. This transfer never took place. Roche’s error

is exacerbated by the fact that it does not even correctly identify the entity on

               . Accordingly, the                  is being restrained for no

articulable purpose. This is prohibited under the “general federal rule of equity”

that “a court may not reach a defendant’s assets unrelated to the underlying

litigation and freeze them so that they may be preserved to satisfy a potential

money judgment.” Mitsubishi Int’l Corp. v. Cardinal Textile Sales, Inc., 14 F.3d

1507, 1521 (11th Cir. 1994) (emphasis supplied). See also Absolute Activist Value

Master Fund Limited v. Devine, No. 2:15-cv-328-FtM-29MRM, 2016 WL

1572388, at *10 (M.D. Fla. Apr. 19, 2016) (requiring plaintiff seeking to restrain

assets to “make a preliminary showing that each asset they desire to remain frozen

contains, or was purchased with, illegal penny stock scheme proceeds”).

                                           6
    Case 2:18-cv-01479-KOB-HNJ Document 272 Filed 10/27/19 Page 7 of 11



      16.    Roche’s misidentification and the resulting improper restraint of the

               is not simply an innocuous clerical mistake that can, as Roche has

suggested, be addressed based on the current balance in each of the frozen

accounts. Indeed, the Court’s decision to restrain the                   relied on

Roche’s averment about the specific transfer of

        . As the party seeking injunctive relief, Roche bears the burden of

adducing specific facts as to each account that it seeks to restrain that “clearly

show that immediate and irreparable injury, loss, or damage will result to the

movant before the adverse party can be heard in opposition.” Fed. R. Civ. P.

65(b)(1)(A). Roche has set forth no accurate facts to justify the restraint of the

               here.

      17.    Nor does Roche, a private litigant, have recourse to any other rule or

statute that would allow it to unilaterally substitute a new account for the

        . See, e.g. 18 U.S.C. §§ 981, 984 (together granting the United States the

right to substitute fungible property for other fungible property in civil forfeiture

action); see also Diamond Casino Cruise, LLC v. Dep't of Homeland Sec., 915 F.

Supp. 2d 1380, 1381 (S.D. Ga. 2013) (holding that the General Rules for civil

forfeiture proceeding provide no private remedy to challenge the sufficiency of

government’s proof supporting forfeiture).




                                           7
    Case 2:18-cv-01479-KOB-HNJ Document 272 Filed 10/27/19 Page 8 of 11



      18.    Accordingly, for the above-stated reasons, the Court should modify or

dissolve, in part, the TRO so as to unfreeze the                 .

      19.    Defendants reserve the right to seek damages under FRCP Rule 65(c),

which provides that the party seeking an injunction to provide a bond “in an

amount that the court considers proper to pay the costs and damages sustained by

any party found to have been wrongfully enjoined or restrained.” Fed. R. Civ. P.

65(c). To recover damages, the movant “must prove that it was wrongfully

enjoined and that its damages were proximately caused by the erroneously issued

injunction.” Continental Casualty Co. v. Hardin, 8:16-CV-322-17TGW, 2017 WL

9401125, at *3 (M.D. Fla. Mar. 14, 2017) (quoting Milan Esp., Inc. v. Averitt Exp.,

Inc., 254 F.3d 966, 981 (11th Cir. 2001). “There is a presumption in favor of

awarding damages on an injunction bond when an injunction is wrongfully

entered.” Id. (quoting Milan Exp., Inc., 254. F.3d at 981).

                                       Respectfully submitted,

Dated: 27 October 2019

                                       By:    Derrelle M. Janey
                                              Derrelle M. Janey (Pro Hac Vice)
                                              Annie M. Friedman (Pro Hac Vice)
                                              GOTTLIEB & JANEY LLP
                                              111 Broadway, Suite 701
                                              New York, New York 10006
                                              (212) 566-7766 (telephone)
                                              (212) 374-1506 (facsimile)
                                              djaney@gottliebjaney.com
                                              afriedman@gottliebjaney.com
                                          8
    Case 2:18-cv-01479-KOB-HNJ Document 272 Filed 10/27/19 Page 9 of 11




                                  One of the Attorneys for Priority Healthcare
                                  Corporation; Priority Care Pharmacy LLC;
                                  Amory Priority Care Pharmacy LLC; Priority
                                  Care Pharmacy Services LLC; Priority Express
                                  Care Pharmacy LLC; Priority Care Pharmacy
                                  Solutions LLC; Amory Discount Pharmacy
                                  LLC; Priority Care Pharmacy at Cotton Gin
                                  Point LLC; Priority Care Pharmacy 2 LLC;
                                  Jasper Express Care Pharmacy LLC; Vincent
                                  Priority Care Pharmacy LLC; Vincent Express
                                  Care Pharmacy LLC; Vickers Priority Care
                                  Pharmacy LLC; Carbon Hill Express Care
                                  Pharmacy LLC; Bowie’s Priority Care
                                  Pharmacy LLC; Bowie’s Express Care
                                  Pharmacy LLC; B&K Priority Care Pharmacy
                                  LLC; B&K Express Care Pharmacy LLC;
                                  Tombigbee Pharmacy LLC; Main Street Drugs
                                  LLC; Yellowhammer Pharmacy Services
                                  Corporation; Medical Park Discount Pharmacy
                                  LLC; Burns Discount Drug Store LLC; Ozark
                                  Family Pharmacy LLC; Priority Care
                                  Professional Staffing LLC; Medpoint Inc.;
                                  Medpoint LLC; Medpoint Advantage LLC;
                                  Professional   Healthcare    Staffing  LLC;
                                  Medpoint Pharmacy Benefit Managers LLC;
                                  Konie Minga; and Daniel Baker.



OF COUNSEL:
Harlan I. Prater IV
hprater@lightfootlaw.com
Jackson R. Sharman III
jsharman@lightfootlaw.com
Wesley B. Gilchrist
wgilchrist@lightfootlaw.com
Jeffrey P. Doss
jdoss@lightfootlaw.com
Amie A. Vague
avague@lightfootlaw.com
                                     9
   Case 2:18-cv-01479-KOB-HNJ Document 272 Filed 10/27/19 Page 10 of 11



LIGHTFOOT, FRANKLIN & WHITE, LLC
400 20th Street North
Birmingham, AL 35203
(205) 581-0700 / (205) 581-0799 (facsimile)




                                      10
   Case 2:18-cv-01479-KOB-HNJ Document 272 Filed 10/27/19 Page 11 of 11



                         CERTIFICATE OF SERVICE

      On this 27th day of October, 2019, I certify that a copy of the foregoing was
served all counsel of record through this Court’s electronic filing system.

                                              /s/ Derrelle M. Janey
                                               Derrelle M. Janey




                                        11
